Citation Nr: 0007462	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-27 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  

2.  Entitlement to an increased evaluation for cephalalgia, 
currently rated as 30 percent disabling.  

3.  Entitlement to service connection for a variously 
diagnosed psychiatric disorder.  

4.  Entitlement to service connection for a seizure disorder.  

5.  Entitlement to service connection for partial loss of use 
of the left side.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 1996 the veteran indicated that he was entitled 
to service connection for obesity.  As this issue has been 
neither procedurally developed nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claims of entitlement to a 
compensable rating for bilateral hearing loss and an 
increased rating for cephalalgia are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hearing loss and cephalalgia (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for these 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

With respect to the hearing loss claim, the record shows that 
the last VA examination was conducted in June 1998.  The 
veteran's October 1999 testimony indicated a possible 
increase in severity of this impairment.  With respect to the 
cephalalgia increased rating claim, the Board notes that the 
last VA examination pertaining to this disability was 
conducted over three years ago in March 1997.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  


In addition, the veteran testified in October 1999 that he 
was receiving benefits from the Social Security 
Administration (SSA).  He testified that he had been found 
disabled by SSA as a result of his headaches, hearing loss, 
personality problems, and seizure disorder.  The claims file 
does not contain records from SSA pertaining to its 
determination that the veteran was disabled.  

The duty to assist extends to obtaining records of the SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).

With respect to all of the claims on appeal, the Board notes 
that the RO submitted a request for VA outpatient records in 
March 1998.  Pursuant to this request, numerous VA records 
were received, many of which were not previously of record.  
Another request for outpatient VA records was made in July 
1998.  These records were received and are contained in a 
white manila folder separate from the body of the claims 
file.  

There is no indication that the RO considered this evidence 
in connection with the claim and the veteran has not waived 
RO consideration of this evidence.  38 C.F.R. §§ 19.37(a); 
20.1304(c) (1999).

A supplemental statement of the case, so identified, will be 
furnished to the veteran and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1999).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to the above-
discussed VA medical evidence.  

In addition, with respect to the claim for service connection 
of a psychiatric disorder, the Board notes that the veteran 
testified in October 1999 to being told by a VA physician, 
Dr. C., that his psychiatric disorder was linked to service.  
Transcript, pp. 2, 5.  The RO should attempt to obtain VA 
records pertaining to treatment from Dr. C.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  He should also be asked to 
specify when and where he was treated by 
Dr. C.  See Transcript, pp. 2, 5 (October 
21, 1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  The RO should obtain from the SSA all 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  If 
records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

4.  The RO should again review the 
veteran's claim with respect to the all 
of the issues on appeal in light of the 
additional evidence associated with the 
claims file, including those VA records 
which had been previously submitted and 
not initially considered by the RO.  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

5.  After any additional evidence has 
been received and added to the record, 
the veteran should be afforded a 
comprehensive VA audio/ear examination 
for bilateral hearing loss, conducted by 
an appropriate specialist.  

The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report should be annotated by the 
examiner(s) in this regard.  

Any further indicated special studies 
should be conducted.  The current 
severity of the veteran's hearing loss 
should specifically be determined.  Any 
opinions expressed should be accompanied 
by a complete rationale.  

6.  The veteran should also be afforded a 
comprehensive VA examination for his 
cephalalgia, conducted by an appropriate 
specialist(s).  The claims file and a 
separate copy of this remand, should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report should be annotated by 
the examiner(s) in this regard.  



Any further indicated special studies 
should be conducted.  The current 
severity of the veteran's cephalalgia 
should specifically be determined.  The 
examiner should also express an opinion 
as to the effect of the cephalalgias on 
the veteran's employability.  If 
possible, the examiner should determine 
whether the cephalalgia results in severe 
economic inadaptability.  Any opinions 
expressed should be accompanied by a 
complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
a compensable rating for bilateral 
hearing loss, and entitlement to an 
increased rating for cephalalgia, with 
consideration of 38 C.F.R. §§ 3.321(b) 
and 4.16, as warranted.  

The RO should also readjudicate the 
issues of entitlement to service 
connection for a variously diagnosed 
psychiatric disorder, a seizure disorder, 
and for partial loss of use of the left 
side.  


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  



 



